

GRANT NOTICE
AXA EQUITABLE HOLDINGS, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
PERFORMANCE SHARES AGREEMENT




Employee:


Grant Date:                        May 17, 2018


Total Unearned Performance Shares:
ROE Performance Shares:
TSR Performance Shares:


ROE Performance Period:                January 1, 2018 – December 31, 2020


TSR Performance Period:                May 17, 2018 – December 31, 2020


Vesting Date:                        March 1, 2021



--------------------------------------------------------------------------------



The Total Unearned Performance Shares set forth above, as earned in accordance
with the performance conditions described below, are subject to the terms and
conditions of the AXA Equitable Holdings, Inc. 2018 Omnibus Incentive Plan and
the Performance Shares Agreement that follows.


Unearned Performance Shares


An unearned performance share is a “phantom” share of common stock of AXA
Equitable Holdings, Inc. (the “Company”). That is, although an unearned
performance share is not an actual share of Company common stock, an unearned
performance share awards you a right to receive a share of Company common stock
at the time of settlement of the award provided that:
•
the unearned performance share is “earned” as described below and

•
the earned performance share becomes “vested” as described in the Performance
Shares Agreement.



The unearned performance shares granted to you on May 17, 2018 consist of two
distinct tranches: “ROE Performance Shares” and “TSR Performance Shares.”


ROE Performance Shares


ROE Performance Shares can be earned depending on the Company’s performance
against certain targets for its Non-GAAP Operating ROE during the ROE
Performance Period.


Non-GAAP Operating ROE


Non-GAAP Operating ROE is a financial measure used to evalute the Company’s
recurrent profitability. It is determined by dividing Non-GAAP Operating
Earnings by the consolidated average equity attributable to the Company,
excluding accumulated other comprehensive income. Non-GAAP Operating ROE and
Non-GAAP Operating Earnings are financial measures that are not determined in
accordance with US GAAP. They are intended to remove from the Company’s results
of operations the impact of certain market changes and other items that can be
distortive and unpredictable to provide an enhanced understanding of the
underlying profitablity drivers and trends of our business.




1

--------------------------------------------------------------------------------






Earning ROE Performance Shares


The number of ROE Performance Shares that are earned will be determined at the
end of the ROE Performance Period by multiplying the number of unearned ROE
Performance Shares listed above by the “Final ROE Performance Factor.”


The Final ROE Performance Factor will be determined by averaging the “ROE
Performance Factor” for each of the three calendar years in the ROE Performance
Period. Specifically, the Company will be assigned target, maximum and threshold
amounts for Non-GAAP Operating ROE for each of 2018, 2019 and 2020 that will
determine the “ROE Performance Factor” for the applicable year as follows:


If the Company’s Non-GAAP Operating ROE for the applicable year equals….
The ROE Performance Factor for the applicable year will equal….
Maximum Amount (or greater)
200%
Target Amount
100%
Threshold Amount
25%
Below Threshold
0%

  
Note: For results in-between the threshold and target and target and maximum
amounts, the ROE Performance Factor for the applicable year will be determined
by linear interpolation.


TSR Performance Shares


TSR Performance Shares can be earned depending on the Company’s total
shareholder return relative to its peer group during the TSR Performance Period.


Total Shareholder Return


Total shareholder return is the total amount a company returns to investors
during a designated period, including both capital gains and dividends. The
starting point for determining the total shareholder return for both the Company
and its peers during the TSR Performance Period will be based on their closing
share prices from May 10 to May 17, 2018, as adjusted for dividends. At the end
of the TSR Performance Period, the total shareholder return for each company
will be calculated based on their closing share prices during December 2020, as
adjusted for dividends. For this purpose, dividends are deemed to be reinvested
as of the ex-date.


Earning TSR Performance Shares


The number of TSR Performance Shares that are earned will be determined at the
end of the TSR Performance Period by multiplying the number of unearned TSR
Performance Shares listed above by the “TSR Performance Factor.”


The TSR Performance Factor will be determined as follows, subject to a cap of
100% if the Company’s total shareholder return for the TSR Performance Period is
negative:




2

--------------------------------------------------------------------------------




If the Company’s Total Shareholder Return Relative to its Peers for the TSR
Performance Period is …
The TSR Performance Factor will equal…
Maximum Amount – 87.5th percentile or greater
200%
Target Amount – 50th percentile
100%
Threshold Amount – 30th percentile
25%
Below Threshold
0%



Note: For results in-between the threshold and target and target and maximum
amounts, the TSR Performance Factor will be determined by linear interpolation.


The Peer Group


For purposes of determining the Company’s total shareholder return relative to
its peer group (on U.S. exchanges), the Company’s peer group will include:


Allstate
Sun Life Financial
Ameriprise Financial
Torchmark
Brighthouse Financial
Unum Group
Hartford Financial
Voya Financial
Lincoln Financial
Eaton Vance Corp
Manulife Financial
Invesco Ltd
Principal Financial
Legg Mason, Inc.
Prudential Financial
T. Rowe Price



The following rules will apply:
•
if a peer enters bankruptcy during the TSR Performance Period, it will be
assumed to have a negative 100% total shareholder return for the TSR Performance
Period;

•
if a peer is acquired by another peer and the transaction is completed as of the
date that total shareholder return is calculated for the peer group, the
acquiror will be included and the acquired company will be excluded from the
peer group; and

•
if a peer is acquired by a non-peer and the transaction is completed as of the
date that total shareholder return is calculated for the peer group, it will be
excluded from the peer group.



Company Determinations
The Company will make all determinations regarding the performance conditions
for unearned performance shares and whether they have been met in its sole
discretion. The Company will determine the TSR and Final ROE Performance Factors
within sixty days following December 31, 2020. Any unearned performance shares
that are not earned will be forfeited as of the date of the Company’s
determination.




  


3

--------------------------------------------------------------------------------






AXA EQUITABLE HOLDINGS, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PROGRAM
PERFORMANCE SHARES AGREEMENT
This Performance Shares Agreement (the “Agreement”), by and between AXA
Equitable Holdings, Inc., a Delaware corporation (the “Company”), and the
employee whose name is set forth on the Grant Notice attached hereto (the “Grant
Notice”), is being entered into pursuant to the AXA Equitable Holdings, Inc.
2018 Omnibus Incentive Plan (the “Plan”). Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.
Section 1.Grant of Performance Shares. The Company hereby evidences and confirms
its grant to the employee whose name is set forth on the Grant Notice (the
“Employee”), effective as of the grant date set forth on the Grant Notice (the
“Grant Date”), of the number of Unearned Performance Shares set forth on the
Grant Notice. Each Unearned Performance Share that becomes earned and vested in
accordance with the terms of this Agreement (including the Grant Notice) will
entitle the Employee to receive from the Company one Share as provided under
Section 3. This Agreement is entered into pursuant to, and the Unearned
Performance Shares granted hereunder are subject to, the terms and conditions of
the Plan, which are incorporated by reference herein. If there is any
inconsistency between any express provision of this Agreement and any express
term of the Plan, the express term of the Plan shall govern.
Section 2.    Vesting of Performance Shares.
(a)
Vesting. Except as otherwise provided in this Section 2, the Unearned
Performance Shares shall become earned and vested, if at all, in accordance with
the terms and conditions of this Agreement (including the Grant Notice) and the
Plan, subject to the continued employment of the Employee by the Company or any
of its Affiliates through the vesting date set forth on the Grant Notice (the
“Vesting Date”). Unearned Performance Shares that become earned and vested shall
be settled as provided in Section 3 of this Agreement.

(b)
Effect of Termination of Employment. In the event of a termination of
employment, the treatment of any unvested Performance Shares shall be governed
by Article X of the Plan; provided that, for purposes of Section 10.4(a) of the
Plan, the unvested Performance Shares will be treated as if they were granted on
March 1, 2018.

(c)
Effect of a Change in Control. In the event of a Change in Control, the
treatment of any unvested Performance Shares shall be governed by Article XI of
the Plan.

(d)
Discretionary Acceleration. Notwithstanding anything contained in this Agreement
to the contrary, the Administrator, in its sole discretion, may accelerate the
vesting with respect to any Performance Shares under this Agreement, at such
times and upon such terms and conditions as the Administrator shall determine.

Section 3.    Settlement of Performance Shares. Subject to Section 6(a), any
earned Performance Shares that become vested on the Vesting Date shall be
settled into an equal number of Shares on a date selected by the Company that is
within 30 days following the Vesting Date, or, in the event of a termination of
employment by reason of death, within 30 days following the date of such
termination (each such date, a “Settlement Date”).
Section 4.    Restriction on Transfer; Non-Transferability of Performance
Shares. The Performance Shares are not assignable or transferable, in whole or
in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or


4

--------------------------------------------------------------------------------




by the laws of descent and distribution to the estate of the Employee upon the
Employee’s death. Any purported transfer in violation of this Section 4 shall be
void ab initio.
Section 5.    Restrictive Covenants and Post-Termination Obligations. In
consideration of the receipt of the Performance Shares granted pursuant to this
Agreement, the Employee agrees to be bound by the covenants set forth in Exhibit
A to this Agreement, which are incorporated by reference and made part of this
Agreement; provided that the Company’s remedies for the Employee’s breach of any
covenant shall be limited to those described in Section 10.1 of the Plan.
Section 6.    Miscellaneous.
(a)
Tax Withholding. The Company or one of its Affiliates shall require the Employee
to satisfy any applicable U.S. federal, state and local and non-U.S. tax
withholding obligations that may arise in connection with the vesting of any
earned Performance Shares by retaining a number of Shares issued in respect of
the Performance Shares then vesting that have an aggregate Fair Market Value as
of the Settlement Date equal to the amount of such taxes required to be withheld
(and the Employee shall thereupon be deemed to have satisfied his or her
obligations under this Section 6(a)). The number of Shares to be issued in
respect of the Performance Shares shall thereupon be reduced by the number of
Shares so retained.

(b)
Dividend Equivalents. In the event that the Company pays an ordinary dividend in
cash while the Employee has any outstanding Performance Shares, there shall be
credited to the account of the Employee a dividend equivalent in the form of
additional Performance Shares equal in value to the cash dividends that the
Employee would have received if the Employee’s then outstanding Performance
Shares represented actual Shares. The amount so credited shall be paid at the
applicable Settlement Date of the Performance Shares in Shares proportionate to
the amount of the Performance Shares, if any, that have been earned or vested.
To the extent any Performance Shares are canceled, a proportionate amount of
such dividend equivalents shall be forfeited.

(c)
Forfeiture of Awards. The Performance Shares granted hereunder (and gains earned
or accrued in connection therewith) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct or Competitive Activity) as may be adopted by the
Administrator or the Board from time to time and communicated to the Employee or
as required by applicable law, and are otherwise subject to forfeiture or
disgorgement of profits as provided by the Plan.

(d)
Consent to Electronic Delivery. By entering into this Agreement and accepting
the Performance Shares evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Performance
Shares via Company website or other electronic delivery.

(e)
Amendment. This Agreement may not be amended, modified or supplemented orally,
but only by a written instrument executed by the Employee and the Company.

(f)
Applicable Law. This Agreement shall be governed in all respects, including, but
not limited to, as to validity, interpretation and effect, by the internal laws
of the State of Delaware, without reference to principles of conflict of law
that would require application of the law of another jurisdiction.



5

--------------------------------------------------------------------------------




(g)
Acceptance of Performance Shares and Agreement. The Employee has indicated his
or her consent and acknowledgement of the terms of this Agreement pursuant to
the instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Performance Shares under this Agreement, agrees to
be bound by the terms of both this Agreement and the Plan. The Employee and the
Company each agrees and acknowledges that the use of electronic media
(including, without limitation, a clickthrough button or checkbox on a website
of the Company or a third-party administrator) to indicate the Employee’s
confirmation, consent, signature, agreement and delivery of this Agreement and
the Performance Shares is legally valid and has the same legal force and effect
as if the Employee and the Company signed and executed this Agreement in paper
form. The same use of electronic media may be used for any amendment or waiver
of this Agreement.

(h)
Good Reason. In the event that the Employee is eligible for benefits under the
AXA Equitable Supplemental Severance Plan for Executives (the “Severance Plan”)
as of the date of his or her termination of employment, the term “Good Reason”
shall have the meaning set forth in the Severance Plan as in effect on the date
of termination.





6

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE SHARES AGREEMENT
RESTRICTIVE COVENANTS AND POST-TERMINATION OBLIGATIONS




Section 1. Acknowledgements. The Employee acknowledges and agrees that during
the Employee’s employment with the Company, the Employee has and will have
access to trade secrets and other information that is confidential and/or
proprietary about the totality, strategies and business dealings of the Company.
The Employee acknowledges and agrees that such information is highly valuable to
the Company and provides the Company with a unique and competitive advantage.
The Employee further acknowledges and agrees that the covenants contained herein
are reasonable and necessary to protect the legitimate interests of the Company,
and that any violation of the covenants set forth herein would result in
significant and irreparable harm to the Company.


Section 2. Protection of Confidential Information. The Employee will not,
without permission of the Company, disclose any Company confidential and /or
proprietary information or trade secrets to anyone outside the Company, unless
required by subpoena. Confidential and/or proprietary information and trade
secrets include, but are not limited to, customer lists, any confidential
information about (or provided by) any customer or prospective or former
customer of the Company, product development information, marketing and sales
plans, premium or other pricing information, operating policies and manuals,
and, or other confidential information related to the Company. Notwithstanding
the foregoing, the Employee may disclose confidential information as (x)
authorized by applicable law (including, but not limited to, any disclosure of
information that satisfies the procedures in SEC Regulation § 240.21F-17) or (y)
required pursuant to an order or requirement of a court, administrative agency,
regulatory (including any self-regulatory) agency or authority or other
government body.


Section 3. Noncompetition. The Employee will not, for 12 months following
termination of employment, directly or indirectly provide services in any
capacity for any entity that conducts business competitive to that of the
Company.


Section 4. Non-solicitation of Employees and Agents. The Employee will not, for
12 months following termination of employment, directly or indirectly,
individually or on behalf of any other person or business entity of any type,
hire or attempt to hire any employee, agent or agency, broker, broker-dealer,
financial professional, registered principal or representative who is, or during
the 6 months preceding the Employee’s termination of employment was, employed or
associated with the Company.


Section 5. Non-solicitation of Customers. The Employee will not, for 12 months
following termination of employment, directly or indirectly, either for the
Employee’s own benefit or for the benefit of another, attempt to solicit any
person or entity that is, or during the 6 months preceding the Employee’s
termination of employment was, a customer of the Company.


Section 6. Non-disparagement. The Employee shall not (including following any
termination of employment with the Company), whether in writing or orally,
disparage the Company, its Subsidiaries, any of their respective Affiliates or
their respective predecessors and successors, or any of the current or former
directors, officers, executives, shareholders, partners, members, or, as a
group, other employees of any of the foregoing, with respect to any of their
respective past or present activities or otherwise publish (whether in writing
or orally) statements that reflects adversely on or encourages any adverse
action against the aforementioned parties unless (x) testifying truthfully under
oath pursuant to pursuant to a lawful court order or subpoena, (y) authorized by
applicable law (including, but not limited to, any disclosure of information
that satisfies the procedures in SEC Regulation § 240.21F-17) or (z) required
pursuant to an order or requirement of a court, administrative agency regulatory
(including any self-regulatory) agency or authority or other government body.







--------------------------------------------------------------------------------




Section 7. Agreement to Cooperate. Following the termination of employment and
without additional compensation, the Employee will reasonably assist and
cooperate with the Company in connection with the defense or prosecution of the
any claim that may be made against or by the Company, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving the
Company including preparing for and testifying in any proceeding to the extent
that such claims investigations or proceedings relate to services performed or
required to be performed by the Employee during employment, pertinent knowledge
possessed by the Employee or any act or omission by the Employee. Employee will
perform all acts and execute and deliver all documents that may be reasonably
necessary to carry out the provisions of this section. Upon submission of
appropriate written documentation, the Company agrees to reimburse the Employee
for reasonable pre-approved out-of-pocket expenses incurred in connection with
such assistance. The Company agrees it will make all reasonable efforts to
minimize disruption to the Employee’s other commitments.




 




8